ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_03_FR.txt. 76

OPINION CONJOINTE DE MM. RUDA, BEDJAOUI
ET JIMENEZ DE ARECHAGA

[Traduction]

1. Nous avons voté en faveur de l’arrêt de la Cour parce que nous
sommes d’accord avec nombre de ses conclusions. Parmi celles-ci, citons :
i) la manière dont la Cour conçoit la nature de sa tâche en l’espéce, qui est
d’indiquer une ligne de délimitation et non une zone de délimitation ; 11) la
façon de déterminer la zone à considérer, en la restreignant, conformément
aux termes du compromis, au secteur où les côtes pertinentes de Malte et
de la Libye se font directement face ; 111) l’énoncé des principes et règles de
droit international applicables à cette délimitation du plateau continen-
tal ; iv) le rejet de l’argument de la frontière naturelle, invoqué par la Libye
au sujet de la zone d’effondrement ; enfin v) le raisonnement qui aboutit au
tracé de la ligne de délimitation et à la nécessité de corriger la ligne médiane
de façon à tenir compte de la disproportion considérable entre les lon-
gueurs de côte des Parties.

2. Cependant, certains aspects de l’affaire et de la décision de la Cour
nous obligent à présenter quelques remarques dans la présente opinion. La
première de ces remarques a trait à absence, dans l’arrêt, de toute réponse
à argument que Malte a avancé avec le plus d’insistance et qui, fondé sur
le principe d’une projection radiale de ses côtes dans toutes les directions,
prenait la forme d’un trapèze s’étendant vers Benghazi, sur la côte libyenne
de Cyrénaïque. La Cour, au motif qu’un chef de demande ainsi fondé
dépasserait la zone pour laquelle elle s’est déclarée compétente, évite de se
prononcer à ce sujet. Cependant la Cour, en présence d’un argument aussi
excessif, et repris avec insistance par Malte, aurait dû, selon nous, trouver
un moyen de faire connaître sa position. Vu l'importance du désaccord
entre les Parties sur ce point — et de l’extension ou, au contraire, de la
réduction de la zone pertinente qui en résulte — il eût été du plus grand
intérêt, d’un point de vue non seulement logique mais pratique, d'analyser
la question de près. A notre avis, c’était là un des points les plus importants
que la Cour avait à trancher, car la zone à délimiter pouvait avoir des
dimensions tout à fait différentes selon que l’on adoptait l’un ou l’autre de
ces points de vue. Or le silence total de l’arrêt sur cette importante question
risque d’être interprété comme autorisant à faire valoir une telle demande
lors de négociations éventuelles sur les étendues situées au-delà de la zone
visée en l’espèce, vu que l’argument sur lequel cette demande serait fondée,
bien que soumis à la Cour, n’a pas été rejeté par elle. Ce silence de la Cour
sur ce qui nous semble être un argument excessif et injustifié risque donc
d’être une source de difficultés et de différends à l'avenir. L’arrêt contient

67
PLATEAU CONTINENTAL (OP. CONI.) 77

même une formule qui pourrait être interprétée dans un sens contraire au
rejet de cet argument, c’est-à-dire comme un encouragement à l’invoquer :
nous voulons parler du passage où, selon les termes de la Cour, larrêt
rendu ne signifie pas que « les prétentions formulées par l’une ou l’autre
des Parties sur des étendues de plateau continental extérieures à la zone
soient tenues pour injustifiées » (par. 21).

3. La deuxiéme raison qui nous a incités 4 rédiger la présente opinion
tient à la nécessité de répondre à un argument que Malte a invoqué vers la
fin de la procédure orale et qui, ayant fait une forte impression sur plu-
sieurs de nos collégues, a été retenu par la Cour, non sans conséquence
dans l’effet assez limité qu’elle attribue dans son arrêt à la différence
considérable entre les longueurs de côte des Parties. Cet argument se
présente comme suit :

« Si Malte n'existait pas, la Libye ne pourrait pas raisonnablement
prétendre à un plateau continental qui s’étende au-delà d’une ligne
équidistante de ses côtes et de celles de l'Italie. La présence de Malte
doit-elle avantager la Libye en lui permettant de pousser ses préten-
tions nettement au nord de cette ligne ? »

Et l’agent de Malte a ajouté que

«si Malte obtenait un demi-effet ... la ligne de délimitation serait
tracée pratiquement à une distance égale des lignes d’équidistance
entre, d’une part, l'Italie et la Libye, et, d’autre part, Malte et la
Libye » (audience du 13 février 1985).

Cet argument est tout entier fondé sur deux hypothèses, ou, pour être plus
précis, sur deux conjectures hasardeuses : premièrement, que Malte
n'existe pas, et, deuxièmement, que dans ce cas la ligne de délimitation
entre l'Italie et la Libye dans la zone en question serait nécessairement une
ligne médiane. Après quoi on postule que cette ligne représente pour la
Libye un nec plus ultra, auquel cet Etat ne peut prétendre s’il faut attribuer
à Malte un effet quelconque. Tout l’édifice repose donc sur une pré-
misse indémontrable : à savoir, qu'il faille tenir pour absolument inéluc-
table une ligne médiane entre la Libye et l'Italie dans une zone où les
côtes de ces deux pays ne sont ni opposées ni adjacentes, et où l'Italie a
officiellement fait savoir à la Cour qu’elle n’émet aucune prétention. Selon
ce raisonnement, il conviendrait de présumer l’existence de cette ligne
hypothétique sans avoir entendu les Etats intéressés, c’est-à-dire l'Italie et
la Libye, sans savoir si ces Etats invoqueraient ou accepteraient l’équidis-
tance, et surtout sans tenir compte de la grande disproportion entre les
côtes opposées de la Sicile et de la Libye — seules côtes pertinentes en
l'occurrence — qui présentent dans leur longueur un rapport d’à peu près
3,5 contre | en faveur de la Libye. C’est pourquoi il nous paraît nécessaire
d’analyser cet argument dans la deuxième partie de la présente opinion,
puis, dans la troisième, d'examiner le critère, partiellement accepté par la

68
PLATEAU CONTINENTAL (OP. CONTI.) 78

Cour, qui tient compte de la disproportion considérable entre les longueurs
de côte à titre de circonstance pertinente. Enfin, à ce propos, nous ajou-
terons dans la quatrième partie quelques observations sur la façon correcte
d'appliquer le critère de la proportionnalité, si l’on veut respecter la règle
fondamentale qui veut que l’on compare ce qui est comparable pour
aboutir à un résultat finai équitable.

I. LE RAISONNEMENT DU TRAPEZE

4. Malte soutient que les projections maritimes de l'Etat côtier s’éten-
dent de façon radiale dans toutes les directions, et que, en particulier,
toutes les côtes maltaises peuvent et doivent se projeter en mer dans toutes
les directions, y compris vers la Cyrénaique, sur la partie est de la côte
libyenne.

5. Ilse peut en effet que cette projection radiale joue dans le cas des îles
qui, situées en plein océan, ne font face aux côtes d’aucun autre Etat. Mais
elle ne correspond pas 4 la pratique étatique dans les mers fermées ou
semi-fermées où plus de deux Etats peuvent émettre des prétentions sur
une méme zone maritime.

6. Du reste, si la projection radiale est valable pour un Etat, elle doit
évidemment l’être pour tout autre, au nom du principe de l’égalité entre
Etats. Si en l'espèce elle était retenue au profit de Malte, il faudrait donc
qu’elle le soit aussi pour la Libye, ainsi d’ailleurs que pour les Etats tiers de
la région (Italie et Grèce). Malte ne peut pas faire valoir sa projection
maritime multidirectionnelle à l’exclusion et au détriment de celle d’un
autre Etat également intéressé. A ce sujet, l’agent de Malte a affirmé que
son pays n’a pas de problème de délimitation avec la Grèce alors même
que, manifestement, la mise en œuvre de la projection radiale créerait un
tel problème, non seulement avec la Grèce, mais sans doute aussi avec
l'Italie (la ligne médiane entre la Sicile et Malte ayant été unilatéralement
prolongée par Malte vers l’est) et même avec l’Albanie.

7. Dans le cas des côtes qui se font face à l’intérieur de mers fermées ou
semi-fermées, comme la mer des Caraïbes, le golfe Arabo-Persique ou la
mer du Nord (qui offrent autant de situations comparables à celle de la
présente affaire, avec une série d’Etats faisant face à un ou plusieurs autres
Etats), une abondante pratique montre que les Etats, dans leurs accords
bilatéraux, font finir la ligne de délimitation au point précis où cesse
l'opposition entre les côtes directement opposées des parties et où com-
mence une opposition différente par rapport aux côtes des Etats tiers. Ce
respect pour les droits des autres Etats opposés se manifeste indépendam-
ment de la plus ou moins grande distance des côtes de l'Etat tiers en
question. Dans les situations géographiques de cette nature, on prend soin
d'éviter l’« amputation » latérale de l’autre côte opposée qui se produirait
si on laissait la ligne d’équidistance passer devant la façade maritime de
l'Etat tiers. Le conseil de Malte a d’ailleurs reconnu que :

« dans les régions où les prétentions émises par plusieurs Etats se

69
PLATEAU CONTINENTAL (OP. CONI.) 79

rencontrent et convergent, toute solution juridique veut qu'il soit tenu
compte de cette convergence et que soient rejetées les méthodes de
délimitation qui aboutiraient à l’occlusion d’une façade maritime »
(audience du 8 février 1985).

8. Pour commencer par les exemples de la mer des Caraïbes, il est
instructif d'étudier tout d’abord les cartes fournies par les Parties. Comme
le montrent ces cartes, la délimitation entre le Venezuela et les Pays-Bas
(agissant pour Aruba, Curaçao et Bonaire) se rétrécit et converge afin de ne
pas « amputer » la relation d’opposition entre le Venezuela et la Répu-
blique Dominicaine. Or une projection radiale à partir de ces îles fondée
sur la proximité, comme dans l’argument maltais, ferait complètement dis-
paraître toute relation d'opposition entre le Venezuela et la République
Dominicaine. Ce qu’on trouve dans ce cas, proche de la présente affaire,
est donc quelque chose de tout différent de l’argument maltais du trapèze :
les lignes convenues, au lieu de s’écarter vers l’ouest et l’est, convergent
de façon à faire place à la relation d'opposition entre le Venezuela et la
République Dominicaine à l’est et à l’ouest d’Aruba, de Curacao et de
Bonaire.

9. De méme, la ligne entre Haiti et la Colombie s’arréte au point ot
commence l’opposition entre la Colombie et la République Dominicaine ;
la ligne entre ces deux Etats s’arréte au point où commence l’opposition
entre la République Dominicaine et le Venezuela ; et la ligne entre ces
deux derniers Etats s’arrête au point précis où apparaît une relation
d'opposition entre Curagao, Aruba et Bonaire, d’une part, et le Venezuela,
d’autre part (secteur A). Cette dernière ligne s’arrête au point où recom-
mence l’opposition entre la République Dominicaine et le Venezuela
(secteur B). Cette dernière ligne s’arréte à son tour là où appäraît l’oppo-
sition entre le Venezuela et les Etats-Unis (agissant pour Porto Rico). Et
cette dernière ligne s’arrête elle aussi à la deuxième ligne de délimitation
entre le Venezuela et les Pays-Bas (agissant pour leurs îles). Toujours dans
la mer des Caraïbes, la ligne de délimitation entre Cuba et les Etats-Unis
s'arrête vers l’est au point où se manifeste une relation d'opposition entre
les côtes des Etats-Unis et du Mexique et, vers l’ouest, 14 où les côtes des
Bahamas commencent à faire face à celles des Etats-Unis et de Cuba
respectivement. Une autre carte montre que la ligne de délimitation entre
le Mexique et les Etats-Unis commence au point où l’opposition entre ces
deux Etats remplace l'opposition entre les Etats-Unis et Cuba. On peut
voir aussi que la ligne de délimitation entre Haïti et Cuba s’arrête au point
où les côtes opposées à celles des deux Etats contractants sont celles de la
Jamaïque.

10. On trouve dans le golfe Arabo-Persique une situation semblable à
celle de la Méditerranée centrale. Comme l’a dit le conseil de Malte, « la
présence d’autres Etats du côté sud du Golfe correspond dans une certaine
mesure au fait que Malte avoisine elle aussi d’autre Etats » (audience du
8 février 1985). Or les cartes montrent clairement que, dans les accords de

70
PLATEAU CONTINENTAL (OP. CONJ.) 80

délimitation entre I’Iran d’une part et l’Arabie Saoudite, Bahreïn, le Qatar
et Abu-Dhabi de l’autre, les lignes de délimitation s’arrétent chaque fois au
point où s’établit une relation d’opposition entre l’Iran et la côte d’un autre
des Etats en question. Il n’y a ni projection latérale ni effet d’amputation.
La ligne de délimitation entre l'Iran et le Qatar, par exemple, s'arrête au
point où commence l’opposition entre les côtes de PIran et celles des
Emirats arabes unis.

11. Dans la mer du Nord, la ligne de délimitation entre le Royaume-Uni
et la Norvège s’arréte au point précis où commence l’opposition entre le
Royaume-Uni et le Danemark, puis la République fédérale d’ Allemagne et
les Pays-Bas. De même, la ligne entre la Norvège et le Danemark (agissant
pour les îles Féroé) commence au point où disparaît l'opposition entre la
Norvège et le Royaume-Uni, et il n’est pas question de projection radiale à
partir des îles Féroé.

12. Cette retenue dont témoignent les Etats dans leurs accords bilaté-
raux, et parfois dans la définition des points triples, se constate également
dans les traités de délimitation qui, dans diverses parties du monde, font
intervenir plus de deux Etats. Par exemple, la ligne entre I’ Inde (Nicobar)
et l'Indonésie (Sumatra) s’arréte au point où s’établit une relation d’op-
position entre Nicobar et la Thaïlande d’une part, et entre l’Indonésie et la
Thaïlande d’autre part. De même, la ligne de délimitation entre l’Australie
et l'Indonésie présente une coupure significative au point où il y a oppo-
sition, non pas entre les parties contractantes, mais entre Timor et l’Aus-
tralie.

13. Vu cette pratique étatique, il semble permis de conclure que les
Etats, dans leurs accords bilatéraux, font montre de toute la modération
nécessaire pour ne pas empiéter sur les relations d’opposition qui existent
entre d’autres Etats. On remarquera que cette attitude générale est adoptée
indépendamment de la distance des côtes ou îles opposées de l'Etat tiers, et
nonobstant le fait que les accords bilatéraux ne peuvent en aucun cas
préjuger des droits des Etats tiers. Devant cette pratique générale, il eût été
souhaitable que la Cour déclarât inacceptables les demandes maltaises
fondées sur le trapèze, qui empiètent manifestement sur la relation d’op-
position existant entre la Libye et certains Etats tiers, tels que I’Italie et la
Grèce. Ces demandes, s’il leur était donné suite, auraient un « effet d’am-
putation » extrêmement grave sur le prolongement géographique naturel
du long rivage italien.

14. En d’autres termes, l’opposition entre les côtes de deux Etats ne se
définit pas par des critères visuels ou géométriques, exprimés par une
relation angulaire : elle dépend de la présence ou non d’un Etat tiers.
L'opposition entre les Etats A et B disparaît lorsqu'elle est remplacée par
l'opposition avec un Etat C, adjacent à Etat A: alors commence l’op-
position entre les Etats C et B. C’est ce qui se produit ici avec la Libye, face
à la Sicile et à la botte italienne.

15. Selon nous, limiter au méridien 15° 10’ la zone pour laquelle la Cour

71
PLATEAU CONTINENTAL (OP. CONJ.) 81

est compétente ne se justifie pas simplement parce que cette zone ne fait
l’objet d'aucune prétention d'Etats tiers, mais surtout par le fait qu’en ce
point l’opposition entre Malte et la Libye disparaît et est remplacée,
conformément à la pratique générale des Etats dans les mers fermées ou
semi-fermées, par l’opposition entre les côtes de la Sicile et de la Libye, puis
entre les côtes de la Calabre et des Pouilles et celles de la Libye. La
disparition de cette opposition est définitive, et celle-ci ne peut pas être
artificiellement ressuscitée sous la forme d’une prétendue opposition entre
Benghazi, en Cyrénaïque, et la côte orientale de Malte. Cette prétendue
opposition ne saurait en effet s’interposer dans la relation d'opposition qui
s’est déjà établie entre l'Italie et la Libye. Comme le dit la décision rendue
dans l'arbitrage franco-britannique :

« Deux Etats ne peuvent pas être laissés libres de se répartir des
espaces relevant d’un Etat tiers en ignorant l’existence de revendica-
tions de cet Etat sur une zone du plateau continental située entre leurs
propres territoires. » (Par. 92.)

II. LA LIGNE FICTIVE ENTRE L'ITALIE ET LA LIBYE

16. L’argument qui tire certaines conséquences du tracé d’une ligne
imaginaire entre l'Italie et la Libye ne repose pas sur une prémisse correcte.
Il est en effet hasardeux d’affirmer que les prétentions de la Libye ne
doivent pas s'étendre vers le nord au-delà d’une ligne médiane hypothé-
tique tracée entre ce pays et l'Italie, mais au contraire s’arrêter au-dessous
de cette ligne imaginaire, de façon à ce qu’il soit attribué un certain effet à
Pexistence de l'île de Malte.

17. Cette prémisse ne tient pas compte du fait que la seule côte italienne
opposée à celle de la Libye dans la zone pertinente (en supposant que
Malte n’existe pas) est un court segment de la côte de Sicile : celui qui va de
Gela au cap Passero, ou, plus exactement, de Marina di Ragusi au cap
Passero. Plus à l’ouest, la côte sicilienne fait face à la Tunisie, ainsi qu’il
ressort non seulement de l’accord de délimitation Italie- Tunisie, mais aussi
de l’arrêt de 1982 de la Cour sur la délimitation entre la Tunisie et la Libye.
Il suffit en effet de prolonger la flèche marquée sur la carte jointe à l’arrêt
de la Cour pour constater que la côte sicilienne à l’ouest de Gela, ou même
de Marina di Ragusi, fait face à la Tunisie, et par conséquent ne peut pas
faire face à la Libye ; c’est ce qui résulte de la pratique des Etats dans les
mers fermées et semi-fermées, telle que résumée dans la première partie de
cette opinion.

18. La portion de côte sicilienne située entre Marina di Ragusi et le cap
Passero présente un rapport de 1 à 3,5 avec la côte libyenne entre Ras Ajdir
et Ras Zarrouk. Si l’on prend Gela au lieu de Marina di Ragusi, le rapport
est de 1 à 1,55. Dans ces conditions, une ligne strictement médiane tracée
entre les côtes pertinentes de la Libye et de la Sicile et faisant complète-
ment abstraction de cette différence de longueur ne serait pas équitable.

72
PLATEAU CONTINENTAL (OP. CONTI.) 82

Quant au reste du littoral italien, il est d’une grande longueur, mais la côte
de la botte italienne à l’est du méridien 15° 10’ ne fait pas face à la côte
libyenne entre Ras Ajdir et Ras Zarrouk, et, de plus, elle est nettement
inclinée vers le nord-est, de sorte que la ligne d’équidistance hypothétique
devrait s’infléchir vers le nord, à moins qu’elle ne soit entièrement comman-
dée par le saillant du cap Passero. Comme une telle méthode serait elle aussi
inéquitable, il est manifeste que la ligne médiane fictive entre la Sicile et la
Libye, sur laquelle respose le raisonnement de la Cour, devrait à son tour être
corrigée pour plusieurs raisons, et en particulier pour tenir suffisamment
compte de la disparité entre les segments de côte pertinents, dont amplitude
de contact avec Ja mer est, aprés tout, la source des droits sur le plateau
continental.

19. Le difficile problème que la Cour avait à résoudre était de savoir
comment corriger, aux fins d’un résultat équitable, la ligne médiane entre
Malte et la Libye. Or, pour ce faire, la Cour a jugé bon d’imaginer une ligne
médiane hypothétique (entre l'Italie et la Libye) qui elle-même appelle
nécessairement une correction du fait de la disparité entre les longueurs des
côtes pertinentes. Dans une telle démarche intellectuelle, on s'aperçoit que,
pour résoudre un problème de correction de ligne médiane entre Malte et la
Libye, on retombe inévitablement sur un problème exactement de même
nature : la correction de la ligne imaginaire entre l'Italie et la Libye. Or,
résoudre une inconnue par une autre inconnue est mathématiquement un
exercice redoutable, pour ne pas dire impossible. On ne résout pas un
problème en en créant un autre, tout à fait identique.

III. LA COMPARAISON ENTRE LES LONGUEURS DE COTE

20. Les conseils de Malte ont plaidé que la « proportionnalité » ne
devait pas être utilisée comme critère équitable, parce que c’était seulement
un test à appliquer à posteriori. Il est exact que la proportionnalité est un
test à appliquer à posteriori, afin d’apprécier l’équité du résultat final. Mais
la comparaison entre les longueurs de côte des parties a toujours été un
élément de l’opération intellectuelle conduisant à une délimitation équi-
table, et non pas un facteur intervenant après qu’une certaine ligne a été
définie. Lorsque cette comparaison fait apparaître, comme c’est le cas ici,
une différence de longueur considérable entre les côtes des Parties (et aussi
entre le segment de côte sicilien pertinent et la côte de la Libye), cette
différence constitue en elle-même une circonstance géographique de la
plus haute pertinence, qu’il importe de prendre en considération, au même
titre que les autres circonstances pertinentes, pour effectuer une délimi-
tation équitable. Prétendre, comme l’a fait Malte, que la méthode de
Péquidistance doit être appliquée même si elle a pour résultat une délimi-
tation complètement disproportionnée à la longueur des côtes pertinentes
revient à vouloir subordonner le résultat équitable recherché à la méthode
adoptée. C’est là précisément le contraire de la règle fondamentale de la

73
PLATEAU CONTINENTAL (OP. CONJ.) 83

délimitation, qui veut que la méthode à adopter soit justifiée par Péquité du
résultat. Nous ne pensons pas qu’en l’espèce il faille voir dans la méthode
de l’équidistance l'élément principal, décisif et absolu, et dans la propor-
tionnalité un test d'importance secondaire, simple moyen de vérifier le
résultat obtenu par l’équidistance. Selon nous, l’un et l’autre élément sont
d'importance égale dans le cas présent, et l’un et l’autre auraient dû être
pleinement appliqués : le premier — l’équidistance — pour donner une
indication précise des contours et des caractéristiques de la ligne de déli-
mitation ; le second — la proportionnalité — pour corriger la ligne en fa
déplaçant vers le nord jusqu’à la latitude voulue, de façon à parvenir à un
rapport raisonnable entre les zones relevant de chaque Partie et à obtenir
un résultat équitable.

21. On trouve une raison supplémentaire de tenir compte des longueurs
de côte si l’on part de l’idée simple — et incontestée par les Parties à la
présente instance — que, tout Etat côtier ayant un titre égal sur le plateau
continental, les côtes de chaque Etat sont présumées avoir la même apti-
tude à engendrer une zone de juridiction maritime. C’est en ce sens (et dans
ce sens seulement) que l’on peut vraiment parler de l’égalité des Etats. Mais
l'aptitude à engendrer un plateau continental, que chaque Etat possède
avec la même « force », dépend concrètement d'éléments physiques dont
tous les Etats ne sont pas également pourvus. Comme la Cour l’a déjà dit,
c’est la côte qui est « déterminante pour créer le titre sur les étendues
sous-marines bordant cette côte » (C.I.J. Recueil 1982, p. 61, par. 73). Ce
n’est pas le fait physique de l’adjacence qui donne naissance au titre
juridique sur le plateau continental (affaire de la Délimitation de la frontière
maritime dans la région du golfe du Maine, C.I.J. Recueil 1984, p. 296,
par. 103) : c’est l’existence d’une règle de droit établissant un lien entre la
souveraineté territoriale et les droits sur le plateau continental. Il est donc
juste de dire, comme l’ont fait les conseils de Malte, que le plateau conti-
nental n’est pas la prolongation de la côte au sens physique du terme, mais
de la souveraineté territoriale — ou, si l’on préfère, que c’est une émanation ©
de la nature de l'Etat. Il ne faut pas cependant passer trop de temps à
jongler avec des abstractions dans le seul but de pouvoir nier le rôle que
joue la longueur des côtes. Si en effet c’est la souveraineté territoriale qui
permet de donner naissance aux droits sur le plateau continental, la même
souveraineté ne saurait à elle seule donner une expression concrète à ces
droits, c’est-à-dire permettre de calculer les zones relevant de chaque Etat
ou de procéder à une délimitation. Elle ne fait que rendre l'Etat capable de
posséder un plateau continental. Mais l'étendue et les limites de ce plateau
tiennent leur forme concrète de la façade côtière et sont fonction de celle-ci
sous son aspect géographique, c’est-à-dire de toutes ses caractéristiques
physiques, longueur comprise. Le littoral est un paramètre qui permet
d'utiliser la mer ; c’est un moyen d’accès à la mer plus ou moins important,
plus ou moins étendu. A cette fin, il est exprimé en unités mesurables. Et la
souveraineté territoriale donne naissance à des droits sur le plateau conti-
nental par l'intermédiaire de la façade maritime (comme le prouve le fait
qu’elle ne peut donner naissance à aucun droit de ce genre lorsque l'Etat est

74
PLATEAU CONTINENTAL (OP. CONJ.) 84

privé de littoral). Cette façade maritime engendre une certaine étendue de
plateau continental, grâce — entre autres choses — à sa longueur : il n’y a
rien là que d’évident. Etant donné cependant que la souveraineté crée le
titre juridique, mais ne peut lui donner effet que par l’intermédiaire de la
côte, c’est cet intermédiaire qui devient déterminant pour concrétiser
l'étendue de plateau reconnue à tel ou tel Etat. Et cet intermédiaire est dé-
fini par tous les éléments qui le composent, parmi lesquels la longueur.

22. Il est impossible de procéder à une opération de délimitation entre
deux Etats dont les côtes se font face sans tenir compte de la « géographie
côtière » et de la « relation côtière ». Chaque côte a en effet sa silhouette
propre, due aux caractéristiques qui sont les siennes, et chaque « relation
côtière » entre deux Etats se faisant face a son caractère singulier. Il faut
donc, pour établir la « géographie côtière » et la « relation côtière » appli-
cables dans un cas donné, tenir compte de tous les facteurs qui peuvent
donner aux côtes en question leur aspect particulier. Pratiquement, cela
veut dire qu’on considère la configuration de ces côtes, leur courbure, leur
orientation générale, leur projection (radiale ou frontale), leurs change-
ments de direction en certains points, leurs échancrures, avancées ou
irrégularités, leurs éléments « ordinaires », « spéciaux » ou « inhabituels »,
leurs caractéristiques « non essentielles », et la « relation côtière » qu’elles
font apparaître selon qu'il s’agit de côtes adjacentes ou opposées. Ainsi
toutes les données physiques relatives à ces côtes doivent être prises en
considération. Dans ces conditions, il semblerait étonnant et inhabituel,
injustifiable et injustifié, de n’en pas faire autant pour les longueurs de
côte. I serait incompréhensible qu’une caractéristique peut-être essentielle
puisse être négligée, alors que les autres sont reconnues comme autant de
marques distinctives de la côte.

23. Il n’est pas concevable d’occulter la notion de proportionnalité, et la
doctrine s’en garde bien. Le professeur Reuter écrit très justement :

« C’est depuis l'antiquité l’enseignement le plus constant des phi-
losophes et moralistes, puis des théologiens, que la justice est une
égalité non pas arithmétique, mais une égalité dans les rapports et
dans les proportions, et la distinction de la justice commutative et de
la justice distributive est venue souligner cet aspect. » (« Quelques
réflexions sur l’équité en droit international », Revue belge de droit
international, 1980, p. 173.)

Pour cet auteur, l'équité ne peut pas aller sans proportionnalité : le prin-
cipe de proportionnalité est, avec celui d'équivalence et de finalité, l’un des
trois principes sur lesquels est bâtie l'équité. De son côté, le professeur
O’Connell écrit :

« Bien que l’article 6 ne dise rien des proportions du plateau conti-
nental à attribuer à chaque Etat voisin, la notion de proportionnalité est
inhérente à la notion de délimitation équitable. » (The International Law
of the Sea, Oxford, 1984, vol. II, p. 724; les italiques sont de
nous.)

75
PLATEAU CONTINENTAL (OP. CONJ.) 85

La doctrine n’a pas trouvé très satisfaisant l’arrêt rendu par la Cour en
1982 dans l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), et l’un de ses sujets d’insatisfaction était précisément la manière
dont la Cour avait traité la question de la proportionnalité (voir M. Che-
millier-Gendreau, « Le droit de la mer, mythes et réalités », Hérodote,
premier trimestre 1984, n° 32, p. 51; et E. Zoller, « Recherche sur les
méthodes de délimitation du plateau continental : à propos de l'affaire
Tunisie/ Libye (arrêt du 24 février 1982) », Revue générale de droit inter-
national public, 1982, p. 645-678, passim). A fortiori convient-il d'apporter,
en la présente affaire, un soin tout particulier à l'examen de cette question,
qui revêt ici une importance accrue en raison de la disparité tout à fait
inhabituelle entre les longueurs de côte des deux Parties.

24. La délégation marocaine avait proposé à la troisième conférence des
Nations Unies sur le droit de la mer de faire de la proportionnalité une
véritable règle :

«c) Le rapport raisonnable que, compte tenu des critères indiqués
à l’alinéa a), une délimitation opérée conformément à des principes
équitables devrait faire apparaître entre l'étendue des zones à déli-
miter et la longueur respective des littoraux mesurée suivant la direc-
tion générale de ceux-ci. » (Doc. NG 7/3, du 21 avril 1978.)

Le fait que cette proposition n’ait pas été retenue, ni même discutée par la
conférence, ne signifie pas que celle-ci était en quoi que ce fût hostile à la
prise en considération du facteur de proportionnalité. Mais les temps
étaient plutôt à la recherche d’une formule générale, susceptible de créer un
large consensus et de faire disparaître le clivage entre les tenants de
l’équidistance et ceux des principes équitables. En se bornant à énoncer la
« norme fondamentale » du droit de la délimitation maritime, qui est la
recherche du « résultat équitable », la conférence a dû, pour réaliser un
consensus général, renoncer à édicter les « moyens » de parvenir à ce
résultat, sur lesquels l’accord n’avait pu se faire. Aucun principe équitable
n’a donc été expressément mentionné, pas plus que l’équidistance, de sorte
qu’il n’est pas surprenant que le principe de proportionnalité ne l’ait pas
été non plus.

25. Dans la présente affaire, la considérable différence de longueur
entre les côtes pertinentes est un fait physique frappant, où il faut voir une
« circonstance pertinente » au plus haut point. La Cour a reçu communi-
cation de chiffres permettant de fort bien comparer ces longueurs de côte.
Cette disparité, correspondant à un rapport de 1 à 8, est particulièrement
éloquente : elle est quelque chose d’absolument « inhabituel » et unique
dans les opérations de délimitation. C’est, en l’espèce, un facteur particu-
lièrement pertinent.

26. Comparer la longueur des côtes des parties, leur « amplitude de
contact avec la mer », est une étape du raisonnement que l’on trouve dans
toutes les décisions judiciaires en matière de délimitation maritime, et cette
comparaison est toujours déterminante pour le résultat final. Dans son

76
PLATEAU CONTINENTAL (OP. CONJ.) 86

arrêt de 1969, la Cour, après avoir fait une comparaison de ce genre, a
conclu que la longueur des côtes des trois Parties était semblable, et que
dans ce cas l’équidistance ne serait donc pas équitable. Dans l'arbitrage
franco-britannique de 1977, la comparaison de la longueur des côtes est
intervenue pendant l'élaboration de la décision rendue, et non pas à
posteriori, la principale conclusion du tribunal arbitral étant qu'il n’y avait
pas de différence appréciable entre lés longueurs de côte en cause. Tel est le
motif unique, décisif et explicite sur lequel repose la correction que ce
tribunal a apportée à la ligne médiane en faisant abstraction des îles
Anglo-Normandes et en attribuant un demi-effet aux Sorlingues (sentence,
par. 181, 195, 199, 202, 234 et 244).

27. La lecture des passages susindiqués de la sentence montre que le
tribunal arbitral est parvenu à sa décision en commençant par comparer les
longueurs des côtes des parties, et que, ayant constaté que ces côtes étaient
de longueur comparable, il en a conclu que l'équité exigeait que chaque par-
tie se voie attribuer des étendues approximativement comparables. Le tri-
bunal n’a pas eu à appliquer le test de proportionnalité à posteriori. Après
avoir constaté en effet que le rapport entre les longueurs de côte était égal,
il a décidé d’éviter toute disproportion en attribuant aux parties des sur-
faces approximativement comparables, ce qu'il a fait en corrigeant la ligne
médiane de façon appropriée. On ne saurait donc invoquer ce précédent
pour minimiser l’importance du facteur qu’est la comparaison entre les
longueurs de côte des parties. Au contraire, cette comparaison est le
leitmotiv qui apparaît dans tout le raisonnement du tribunal et dans ses
conclusions. Si, pour arriver à un résultat équitable, le tribunal arbitral a
corrigé la ligne médiane stricte de façon à tenir compte du rapport égal

“entre les côtes, il est difficile de ne pas conclure que la ligne médiane doit à
fortiori être corrigée lorsque le rapport est de 1 à 8, comme en la présente
espèce, ou de 1 à 3,5, comme entre les côtes siciliennes et libyennes
pertinentes.

28. Dans l'affaire Tunisie/Libye, la Cour, après avoir procédé au para-
graphe 131 de son arrêt à une analyse détaillée de la proportionnalité entre
les côtes adjacentes pertinentes, dont le rapport était de 1,63 à 1 en faveur
de la Tunisie, a conclu que ce résultat, « qui tient compte de toutes les
circonstances pertinentes, paraît satisfaire au critère de proportionna-
lité en tant qu’aspect de l'équité » (C.J. Recueil 1982, p. 91). Et le para-
graphe 133 B 5 de l’arrêt mentionnait, parmi les circonstances pertinentes
à retenir pour aboutir à une délimitation équitable :

« le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l’étendue des
zones de plateau continental relevant de l'Etat riverain et la longueur
de la partie pertinente de son littoral mesurée suivant la direction
générale de celui-ci, compte tenu à cette fin des effets actuels ou
éventuels de toute autre délimitation de plateau continental effectuée
entre Etats de la même région » (ibid, p. 93).

77
PLATEAU CONTINENTAL (OP. CONJ.) 87

Dans ce cas, la zone attribuée à la Libye a été réduite. Et il eût été
manifestement inéquitable de ne pas faire dans la présente espèce une
comparaison semblable entre les longueurs de côte, alors que cette com-
paraison joue à l’avantage de la Libye selon un rapport de 8 à 1.

29. Dans la récente affaire de la Délimitation de la frontière maritime
dans la région du golfe du Maine, la Chambre, face à des côtes de longueur
différente, s’est prononcée à ce sujet dans plusieurs passages de son
arrêt :

«Il y a dans cette différence de longueur une circonstance spéciale
qui pèse d’un certain poids et qui, de l’avis de la Chambre, appelle une
correction de la ligne d’équidistance ou de toute autre ligne. Dans
plusieurs cas concrets, la longueur respective des côtes des deux
Parties dans la zone à délimiter a été prise en considération comme
raison de corriger une ligne résultant fondamentalement de l’appli-
cation d’une méthode donnée. Tantôt il s'agissait d’un cas réglé par
voie d’accord (par exemple celui de la limite du plateau franco-
espagnol dans le golfe de Gascogne), tantôt d’un cas soumis à décision
judiciaire (par exemple-celui de la délimitation du plateau continental
tuniso-libyen). Or, par comparaison avec ces différents cas, dans la
présente espèce la différence de longueur des côtes des deux Etats
comprises dans l'aire de la délimitation est particulièrement no-
table.» (C.L.J. Recueil 1984, p. 322-323, par. 184.)

On remarquera que le rapport — dans ce cas — assez modeste de 1 à 1,34
était jugé « particulièrement notable » par la Chambre. Celle-ci a souligné
aussi la nécessité de :

« donner du poids, dans de justes proportions, à une différence non
négligeable, à l’intérieur de l'aire de la délimitation, entre les lon-
gueurs des côtes respectives des pays intéressés » (ibid, p. 328,
par. 196).

Et la Chambre a déclaré encore :

« de l’avis de la Chambre, on ne saurait négliger la circonstance, d’une
importance indéniable dans le cas présent, qu’il existe une différence
de longueur entre les côtes des deux Etats voisins donnant sur l’aire de
la délimitation. Ne pas reconnaître cette réalité serait nier l’évidence.
La Chambre réaffirme donc la nécessité d'apporter une correction à la
ligne médiane initialement tracée, correction limitée, mais tenant
dûment compte de la situation réelle. A la section VI, paragraphe 157,
la Chambre a reconnu en principe le caractère équitable du critère
permettant de tirer les conséquences appropriées d'éventuelles inéga-
lités dans l'extension des côtes respectives des deux Etats donnant sur
l'aire de la délimitation. Comme la Chambre l’a expressément souli-
gné il n’est nullement dans son intention de faire de l’idée de la
proportionnalité, même limitée à l’aspect de la longueur des côtes, un
critère ou une méthode autonome de délimitation. Mais cette préci-

78
PLATEAU CONTINENTAL (OP. CONJ.) 88

sion n’empéche point de justifier le recours à un critère complémen-
taire qui ne répond qu’à la nécessité de corriger d’une manière adé-
quate, sur la base des inégalités constatées, les conséquences inap-
propriées de l’application d’un critère principal différent. » (C_LJ.
Recueil 1984, p. 334-335, par. 218.)

La Chambre n’a done pas appliqué la comparaison entre les longueurs de
côte comme une vérification à posteriori, mais à titre de critère auxiliaire,
de circonstance spéciale aboutissant à une correction de l’équidistance.
Selon nous, définir ce facteur comme un critère « auxiliaire » signifie que la
comparaison entre les longueurs de côte est un critère comme tous les
autres, et non pas un critère autonome — autrement dit, que l’opération de
délimitation ne doit pas être guidée par ce critère de façon indépendante, et
qu’au contraire il convient de le combiner avec d’autres critères.

30. La sentence arbitrale prononcée le 14 février 1985 par un tribunal
composé de trois membres de la Cour compare également les longueurs
des côtes des parties, et, après avoir constaté qu’elles sont analogues, en
conclut qu'aucune des parties ne peut revendiquer un avantage supplé-
mentaire. Comme l’a dit le tribunal arbitral, la proportionnalité « entre la
longueur du littoral et la superficie des zones à attribuer à chaque Etat »
(par. 120) est « une autre circonstance que le tribunal doit examiner »
(par. 118). A quoi la sentence ajoute : « la proportionnalité doit intervenir
dans l'évaluation des facteurs qui entrent en ligne de compte pour arriver à
un résultat équitable » (par. 118). La longueur égale des côtes était un
élément tellement déterminant dans cette affaire (en même temps que la
direction générale de ces côtes) que le tribunal a introduit les notions de
« littoral court » (limité aux façades des deux Etats) et de « littoral long »
(comprenant une partie des façades des Etats voisins, le Sénégal au nord et
la Sierra Leone au sud, avec lesquels la délimitation restait à faire et
pouvait ainsi être facilitée).

31. La leçon de cette jurisprudence est que la proportionnalité entre les
longueurs de côte est un facteur de la plus grande pertinence pour s’assurer
de l'équité d’une ligne de délimitation. Mais cette proportionnalité ne doit
pas être conçue comme une opération mathématique rigoureuse : il s’agit
seulement de procéder à une comparaison générale entre les longueurs de
côte. I] y a 14 deux notions proches, mais distinctes, qui à ce titre jouent un
rôle différent dans {a détermination de la ligne. L’une est une comparaison
mathématique ; l’autre, un critère auxiliaire ou une circonstance spéciale,
dont le poids est à déterminer par rapport à celui des autres critères. Si la
comparaison entre les longueurs de côte est qualifiée de « principe équi-
table », il faut prendre garde à ne pas donner à ce principe une expression
aveugle, sous la forme d’un rapport arithmétique automatiquement appli-
qué. La recherche d’un résultat équitable veut que l’on tienne compte de
ces différences de longueur selon une formule souple et pratique, permet-
tant de faire correspondre raisonnablement le rapport entre les longueurs
de côte et le rapport entre les étendues de plateau attribuées à chaque
partie.

79
PLATEAU CONTINENTAL (OP. CONJ.) 89

32. Dans le cas présent, il ne fait aucun doute qu’il existe une différence
notable entre les côtes pertinentes des Parties. I] est certain aussi que la
ligne d’équidistance proposée par Malte était absolument sans rapport
avec les longueurs de côte respectives : en fait, elle négligeait complète-
ment la différence entre les longueurs de côte en tant que facteur à con-
sidérer. Cela ne signifie pas que la Cour aurait dû appliquer le critère de
stricte proportionnalité que la Libye avait proposé en 1973 pour tracer la
ligne de délimitation : cette proposition était tout aussi déraisonnable dans
les circonstances de l'espèce. Un tel calcul mathématique aurait en effet
abouti à un résultat inéquitable, puisqu'il entraînait un empiétement abu-
sif sur la côte maltaise. En conclusion, la différence entre les longueurs de
côte des deux Etats était un facteur, une circonstance très importante dont
il fallait tenir compte, non seulement dans la décision à prendre, mais aussi
pour postuler la ligne fictive entre la Sicile et la Libye.

33. On a voulu contester l’intérêt de la jurisprudence à laquelle nous
faisions allusion plus haut, en affirmant qu’elle ne portait pas sur des
délimitations entre côtes opposées. Cela n’est tout simplement pas exact.
Le tribunal de l’arbitrage franco-britannique a comparé la longueur des
côtes des parties dans la Manche, où ces côtes sont manifestement oppo-
sées, comme dans la région atlantique, où, en dernière analyse, il a conclu
que les côtes se faisaient également face (par. 242). Dans ces conditions, il
n'est pas tout à fait correct d’affirmer que la présente affaire est la première
où la délimitation s’effectue exclusivement entre côtes opposées. De son
côté, la Cour, en 1982, a étendu sa comparaison à un secteur qui était très
proche d’une relation d'opposition directe. De même encore, laccord
franco-espagnol sur le golfe de Gascogne, où le rapport est de 1,541 à 1 en
faveur de la France, fournit un exemple d'application de la corrélation
entre les longueurs de côte, précisément dans la partie extérieure du golfe,
où commence la relation d'opposition entre les côtes. Enfin, dans l’affaire
de la Délimitation de la frontière maritime dans la région du golfe du Maine,
la Chambre a appliqué ce critère au secteur où les rivages du Massachusetts
et de la Nouvelle-Ecosse se font face.

34. On a dit également que la comparaison entre les longueurs de côte
n'intervient que pour compenser ou éviter les effets d’amputation. C'etait
peut-être le cas dans l’arrêt de 1969, bien que la Cour eût alors comparé
l’étendue des côtes du Danemark et des Pays-Bas, pour lesquelles il
n'existait pas de risque d’amputation. Mais il n’y avait aucun effet d’am-
putation possible dans le cas de l’accord sur le golfe de Gascogne, ni, en ce
qui concerne la sentence arbitrale de 1977, dans le cas de la région atlan-
tique. L’élimination de leffet d’amputation est donc un critère équitable
indépendant et sui generis, qui n’est pas fondé, et n’a pas à être fondé, sur le
facteur résultant de la comparaison entre les longueurs de côte.

35. Une correction de 28’, au lieu de la correction de 18’ adoptée par la
Cour, eût été à notre avis plus équitable. La ligne ainsi obtenue aurait
accordé a Malte pratiquement trois quarts d’effet et aurait donné un
rapport de superficie de l’ordre de 1 à 3,54, soit près de la moitié du rapport
entre les côtes qui, lui, est de 1 à 8. Une telle relation entre les rapports

80
PLATEAU CONTINENTAL (OP. CONI.) 90

superficies/côtes nous aurait paru plus raisonnable. Au surplus, l'expert
géographe désigné par la Cour a indiqué à celle-ci qu’une correction de 28’
aurait donné une ligne divisant en parts égales la zone contestée, c’est-
à-dire la zone revendiquée par l’une et l’autre Partie et située entre la ligne
maltaise de stricte équidistance, au sud, et la ligne de proportionnalité
rigoureuse avancée par la Libye, au nord.

36. Peut-être la Cour, en divisant en parts égales la zone en litige,
auraic-elle donné impression d’avoir en quelque sorte transigé entre les
revendications des deux Parties. Mais le souci de ne pas donner cette fausse
impression ne saurait étre une raison suffisante pour écarter une solution
de cette nature, si elle est fortement recommandée par l’équité. Comme on
le verra, la Cour en 1969 et la Chambre de la Cour en 1984 ont l’une et
l’autre recommandé un partage égal des surfaces de plateau continental,
parce qu’une telle solution leur paraissait devoir s’imposer compte tenu de
toutes les circonstances pertinentes. Et le tribunal arbitral chargé de la
délimitation maritime entre la Guinée et la Guinée-Bissau a lui aussi
attribué des superficies égales, parce que les longueurs de côte des deux
Etats étaient égales.

37. Il ne fait certes pas de doute que la Cour n’a pas le pouvoir de
transiger, alors qu’on attend d’elle qu’elle s’en tienne à dire le droit. Mais il
est non moins évident qu’elle ne saurait renoncer à une solution de partage
égal qu’imposent des circonstances spéciales, car alors elle renoncerait
précisément à dire le droit. Au surplus, deux remarques s'imposent. Tout
d’abord, il ne faut pas se cacher que le droit de la délimitation maritime
reste encore marqué d’une certaine indétermination, en ce sens que les
raisonnements avancés ne « produisent » pas toujours automatiquement
une ligne de délimitation. On observe même souvent un hiatus, regrettable
mais sans doute inévitable, entre, d’une part, l'argumentation développée
dans une décision judiciaire et, d’autre part, la conclusion concrète pour le
choix de la ligne de délimitation qu'elle retient. Pour aussi fondée qu’elle
soit, argumentation développée ne « débouche » pas nécessairement,
mathématiquement, sur la conclusion adoptée. Cela tient sans doute à ce
que le droit de la mer est encore assez rudimentaire et ne comporte que peu
de règles, et surtout au fait que le processus entier du droit de la délimi-
tation maritime est dominé par une «norme fondamentale », celle du
résultat équitable, qui dit tout et rien à la fois. Dès lors, le juge mesure et
compare en toute humilité et angoisse son écrasante responsabilité, et ses
modestes moyens pour l’assumer. Il éprouve, comme Verlaine, « l’extase et
la terreur de celui qui a été choisi ». Il ne sait comment échapper à la
frustrante tyrannie d’un certain « subjectivisme prétorien », alors même
que la marge d’indétermination qui cause celui-ci trouve sa source dans un
droit encore neuf, pétri d’équité, c’est-à-dire d’une notion certes juridique
et éminente, mais inévitablement mesurable à « ’aune humaine ». Les plus
belles dissertations juridiques sur l’équité ne parviendront pas à éliminer
une part peut-être irréductible de ce subjectivisme prétorien. Tout l’hon-
neur du juge se ramènera modestement à une mobilisation de toutes ses
ressources pour en réduire au maximum la portée et les effets. Mais il n’en

81
PLATEAU CONTINENTAL (OP. CONTI.) 91

reste pas moins que, quand on veut dire le droit et s’en tenir au droit, alors
même que la norme fondamentale de celui-ci est l'équité, on ne peut se
dissimuler, à propos de celle-ci, que :

« peu de termes sont aussi plaisants à l'esprit et au cœur, peu touchent
aussi profondément une attente inscrite au tréfonds de la nature
humaine, mais en revanche peu restent aussi mystérieux » (P. Reuter,
« Quelques réflexions sur l’équité en droit international », Revue belge
de droit international, 1980, p. 169).

38. Par ailleurs, la division en parts égales de la zone revendiquée par les
deux Parties n’est ni une transaction, que la Cour n’a pas à entreprendre, ni
un choix qui s’apparenterait à la sagesse philosophique du roi Salomon.
Une telle division incarne parfois l’équité « à l’état pur ». C’est le partage
égal qui, dans certaines circonstances spéciales, paraît se recommander
fortement de lui-même pour satisfaire pleinement l'équité. C’est bien ce
que la Chambre de la Cour, dans l’affaire de la Délimitation de la frontière
maritime dans la région du golfe du Maine, a déclaré. Le choix de la
Chambre, lit-on dans son arrêt :

«ne peut que se porter sur le critère à propos duquel l'équité est de
longue date considérée comme un caractère rejoignant la simplicité : à
savoir le critère qui consiste à viser en principe — en tenant compte des
circonstances spéciales de l'espèce — à une division par parts égales
des zones de convergence et de chevauchement des projections ma-
rines des côtes des Etats entre lesquels la délimitation est recher-
chée » (C.LJ. Recueil 1984, p. 327, par. 195 ; voir aussi par. 157).

La solution de la division de la zone en deux parties égales, qui nous
aurait paru plus équitable en l'espèce, correspond aussi à ce qu'a dit la
Cour en 1969, à savoir que, si :

«la délimitation attribue aux Parties des zones qui se chevauchent,
celles-ci doivent étre divisées entre les Parties par voie d’accord ou, a
défaut, par parts égales » (C.J. Recueil 1969, p. 53, par. 101 C 2).

IV. L’APPLICATION DU CRITERE DE PROPORTIONNALITE

39. On a cité divers chiffres pour appliquer le critère de proportionna-
lité, selon que l’on tenait compte ou non de la zone triangulaire qui a été
attribuée à Malte du côté est, entre la pointe Delimara et le parallèle de
15° 10’, puis vers le sud jusqu’à la ligne de délimitation indiquée par la
Cour. Il nous paraît incontestable que cette zone triangulaire doit être prise
en ligne de compte pour calculer l'étendue des zones attibuée à chaque
Partie. En effet ce triangle fait partie de la zone où la Cour s’est dite
compétente pour statuer : il a donc été attribué, et il l’a été en faveur de
Malte. Cela étant, cependant, le rapport réel entre les zones accordées à

82
PLATEAU CONTINENTAL (OP. CONJ.) 92

chaque Partie est en fait de 2,38 à 1, ce qui nous paraît insuffisant du point
de vue de l'équité. ;

40. La raison pour laquelle il convient de tenir compte de ce triangle est
que si l’on applique le critère de proportionnalité la comparaison des
superficies doit porter sur l’aire totale attribuée à chacune des Parties. Il est
vrai que des ajustements ont été effectués dans d’autres circonstances en
vue de déterminer si une superficie donnée, telle que celle des eaux tuni-
siennes dans le golfe de Gabés ou des eaux canadiennes de la baie de
Fundy, devait être prise en considération pour l’application du critère de
proportionnalité. Dans les cas précités, les zones du golfe de Gabès et de la
baie de Fundy appartenaient déjà à l’une des Parties, et la question que
devait trancher la Cour revenait simplement à dire s’il était équitable de
tenir compte de ces zones pour déterminer les superficies plus considé-
rables auxquelles il convenait d'appliquer le critère de proportionnalité.
Mais en la présente espèce la situation est totalement différente : la Cour a
défini une ligne déterminant les zones « relevant » de chacune des Parties.
Il semble évident qu’en appliquant le critère de proportionnalité il faut
comparer l’ensemble de la superficie qui reviendra à chacune des Parties
par suite de Parrêt prononcé par la Cour. Toute autre solution, consistant à
tenir compte d’une partie seulement de la superficie dont bénéficiera l’une
des Parties, aboutirait à un résultat inéquitable et serait donc contraire à la
règle fondamentale régissant les délimitations maritimes. Elle enfreindrait
aussi le principe proclamé par la Cour en 1982, selon lequel « l'équité
impose seulement de comparer ce qui est comparable » (C.\LJ. Recueil
1982, p. 76, par. 104). Or, il n’est rien de plus comparable que les zones de
plateau continental attribuées à chacune des Parties en application de
l'arrêt de la Cour.

(Signé) J. M. Rupa.
(Signé) Mohammed BEDJAOUI.
(Signé) Eduardo JIMENEZ DE ARECHAGA.

83
